 Case: 4:19-cr-00367-ERW Doc. #: 39 Filed: 10/10/19 Page: 1 of 2 PageID #: 290



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             ) Case No.: 19-CR-00367
                                                )
JOHN RALLO,                                     )
                                                )
       Defendant.                               )


                       MOTION FOR LEAVE TO FILE UNDER SEAL

       COMES NOW Defendant, John Rallo, by and through counsel, and hereby moves this

Court for leave to file his Motion to Continue under seal. In support of this motion, Defendant

states as follows:

       1.      Defendant’s motion to continue contains privileged and confidential information

not ordinarily available to the public.

       WHEREFORE, Defendant respectfully requests this Honorable Court grant him leave to

file his Motion to Continue under seal.

                                                Respectfully submitted,

                                                ROGERS SEVASTIANOS & BANTE, LLP



                                          By:          /s/ John P. Rogers
                                                JOHN P. ROGERS, #38743MO
                                                Attorney for Defendant
                                                120 S. Central Avenue, Suite 160
                                                Clayton, Missouri 63105
                                                (314) 354-8484/Facsimile (314) 354-8271
                                                jrogers@rsblawfirm.com


                                                   1
 Case: 4:19-cr-00367-ERW Doc. #: 39 Filed: 10/10/19 Page: 2 of 2 PageID #: 291



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 10, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Mr. Hal
Goldsmith, Assistant United States Attorney.




                                                2
